07/27/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 19-0352
                        DA 19-0352


STATE OF MONTANA,

      Plaintiff and Appellee,
v.

TRENDTON DILLINGHAM,

      Defendant and Appellant.


                                     ORDER


      Upon reading and filing Unopposed Motion for Extension of Time to File

Reply to Brief of Appellee, and good cause appearing, wherefore;


      IT IS HEREBY ORDERED that the Motion is GRANTED, and the

deadline set to file the Reply to Brief of Appellee is hereby extended from July 27,

2020, to August 27, 2020.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            July 27 2020